Case 1:19-cv-01940-TWP-DML Document 84 Filed 03/30/20 Page 1 of 2 PageID #: 601




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION
    ________________________________________

    ANDREW PERRONG, on behalf of himself                Case No. 1:19-cv-1940-TWP-DML
    and others similarly situated,

           Plaintiff,                                   CLASS ACTION

    v.

    GOLDEN RULE INSURANCE COMPANY,

           Defendant, and

    AMERICAN SELECT PARTNERS, LLC,

           Defendant/Third-Party Plaintiff,

    v.

    DATAMAX, LLC,

           Third-Party Defendant.


                 ORDER GRANTING PLAINTIFF ANDREW PERRONG’S
                    AGREED MOTION FOR EXTENSION OF TIME

           Upon the application of Plaintiff, and for good cause shown,

           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the case

    schedule is hereby amended as follows:

    Plaintiffs’ Expert Deadline                  June 25, 2020
    (previously March 27, 2020)

    Defendants’ Expert Deadline                  July 23, 2020
    (previously April 24, 2020)

    Non-Expert Discovery Cutoff                  July 23, 2020
    (previously April 24, 2020)
Case 1:19-cv-01940-TWP-DML Document 84 Filed 03/30/20 Page 2 of 2 PageID #: 602




    Expert Discovery Cutoff                       August 27, 2020
    (previously May 29, 2020)

    Class Certification Deadline                  August 27, 2020
    (previously May 29, 2020)

    Dispositive Motions Deadline                  September 24, 2020
    (previously June 26, 2020)

    Motions to Exclude Expert Testimony           September 24, 2020
    (previously June 26, 2020)



           Parties should anticipate no further extensions.


           IT IS SO ORDERED.




           Date: 3/30/2020                             ________________________
                                                       Hon. Tanya Walton Pratt, Judge
                                                       United States District Court
                                                       Southern District of Indiana




    Service will be made electronically on all ECF-registered counsel
    of record via email generated by the Court’s ECF system.
